        Case 1:16-cv-03528-WMR Document 169 Filed 01/30/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

 ANDREA PETERSON,
                       Plaintiff,                      CIVIL ACTION FILE
 vs.                                                   NO. 1:16-cv-3528-WMR
 EQUIFAX INFORMATION SERVICES LLC,
 EXPERIAN INFORMATION SOLUTIONS,
 INC., and TRANS UNION LLC,
                       Defendants.

                                        JUDGMENT

        This action having come before the court, Honorable William M. Ray, II, United

States District Judge, for consideration of the Report and Recommendation, and the Court

adopting the same, Defendants’ Motions for Summary judgment are granted. Therefore,

it is

        Ordered and Adjudged that the plaintiff take nothing; that the defendants recover

their costs of this action and the action is dismissed.

        Dated at Atlanta, Georgia, this 30th day of January, 2019.


                                                          JAMES N. HATTEN
                                                          CLERK OF COURT

                                                 By:      s/Jill Ayers
                                                          Deputy Clerk
Prepared, Filed, and Entered
in the Clerk's Office
January 30, 2019
James N. Hatten
Clerk of Court

By:     s/Jill Ayers
        Deputy Clerk
